Citation Nr: 0107675	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for maxillary 
sinusitis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Fort Harrison, Montana, Department of Veterans Affairs 
(VA), Regional Office (RO).  

In a December 1996 rating decision the RO denied reopening a 
claim for service connection for a chronic eye condition.  
The RO also denied service connection for headaches as 
secondary to service-connected maxillary sinusitis and an 
increased rating for service-connected maxillary sinusitis.  
The RO notified the veteran of these decisions by letter 
dated January 15, 1997; the veteran did not appeal.  
38 C.F.R. § 20.302(a) (2000).

In the April 1999 rating decision the RO denied a claim for 
an increased rating for service-connected malaria and service 
connection for age-related macular degeneration claimed 
secondary to service-connected malaria.  The RO also denied 
reopening claims for service connection for kidney stones and 
ulcers.  The RO notified the veteran of these decisions by 
letter dated April 7, 1999; the veteran did not appeal.  
38 C.F.R. § 20.302(a).  

In a January 2000 rating decision the RO denied a claim for 
service connection for left facial numbness as secondary to 
service-connected maxillary sinusitis.  The RO also denied a 
claim of clear and unmistakable error in the June 1947 rating 
decision, which awarded service connection for maxillary 
sinusitis and assigned a 10 percent rating, effective June 
29, 1947.  The Board notes that the rating decision is 
actually dated in April 1947.  The RO also denied a claim of 
clear and unmistakable error in the June 1952 rating 
decision, which denied an increased rating for service-
connected maxillary sinusitis.  The RO notified the veteran 
of these decisions by letter dated January 26, 2000; the 
veteran did not appeal.  38 C.F.R. § 20.302(a).  

In a May 2000 rating decision the RO denied reopening a claim 
for service connection for age-related macular degeneration.  
The RO awarded a 100 percent rating under the provisions of 
38 C.F.R. § 4.30 (2000), effective May 10, 1995 to June 30, 
1995, for convalescence following sinus surgery.  The RO 
denied a claim for special monthly compensation based on the 
need for regular aid and attendance of another person.  The 
RO notified the veteran of these decisions by letter dated 
May 9, 2000; the veteran has not appealed.  38 C.F.R. 
§ 20.302(a).  


FINDINGS OF FACT

1.  All available relevant available evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The evidence shows that over the years the veteran has 
had two maxillary sinus surgeries and that his maxillary 
sinusitis is characterized by more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and/or purulent discharge, most closely approximating 
the criteria for a 30 percent rating.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for maxillary sinusitis 
are met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO awarded service connection for maxillary sinusitis by 
rating decision dated in April 1947.  The RO awarded a zero 
percent rating effective September 9, 1945 and a 10 percent 
rating effective June 29, 1947.  This rating has remained in 
effect since that time.  

The veteran filed a claim for an increased rating in November 
1995.  The evidence shows the veteran was seen in February 
1995 for a history of headaches and draining sinuses.  
Examination showed frontal maxillary sinus tenderness on the 
left.  The evidence also shows that the veteran was 
hospitalized in March 1993 for evaluation of small cell 
carcinoma of the lung.  The examiner noted a past medical 
history of chronic sinusitis since the 1940's.  The veteran 
reported occasional respiratory symptoms manifested by sinus 
discomfort with a runny nose.  

In December 1996 the RO denied service connection for 
headaches as secondary to service-connected maxillary 
sinusitis.  The RO also denied an increased rating for 
service-connected maxillary sinusitis.  The RO notified the 
veteran of these decisions by letter dated January 15, 1997; 
the veteran did not appeal.  38 C.F.R. § 20.302(a) (2000).

The veteran filed his present claim for an increased rating 
in November 1998.  

The veteran submitted private medical records in support of 
his claim.  During examination in March 1993, the veteran 
complained of headaches and recurrent sinusitis.  He related 
daily left nasal drainage during the prior 7-to-8 years when 
bending over.  In May 1995 the veteran underwent nasal 
endoscopic sinus surgery for chronic maxillary sinusitis.  
Computerized tomography (CT) disclosed a polypoid lesion 
involving the left maxillary sinus.  He was admitted for 
excision of the lesion.  Examination showed a large septal 
perforation.  The examiner noted that the veteran had 
previously undergone a major surgical cleanout of the nose.  
During surgery the examiner noted removal of purulent 
discharge, which revealed that most of the medial wall of the 
left maxillary sinus had previously been removed.  

During follow-up examination in September 1995, when the 
veteran was four months post-operative, he did not have 
headaches or discharge.  Endoscopy showed that the sinuses 
were open and clear.  In May 1996, he reported having 
headaches and purulent discharge on the left.  Endoscopy 
showed pus in the ethmoid and maxillary sinuses on the left, 
which was easily cleaned out.  In July 1996, examination 
showed scant discharge and the examiner described the CT as 
pretty clear.  

Outpatient records from the Indian Health Service show 
examination and treatment for chronic sinusitis between 1992 
and 1998.  The records show periodic examination for chronic 
sinusitis from November 1992 until the time of the May 1995 
surgery.  In December 1994, the examiner prescribed 
antibiotics for sinusitis.  These records show the veteran 
complained of some tenderness and drainage.  In April 1995, 
the veteran complained of continued sinus problems despite 
his use of antibiotics.  Post-surgical follow-up in May 1995 
shows antibiotics were prescribed.  The remaining outpatient 
records show follow-up evaluations on multiple occasions for 
nasal pain, tenderness, headache and drainage.  They also 
show he had been continued on the antibiotics for his chronic 
left maxillary sinusitis symptoms.  

When the veteran underwent a VA general medical examination 
in December 1998, he reported a history of recurrent sinus 
infection with drainage.  The veteran also reported a history 
of prior nasal surgery in 1953 and the more recent surgery in 
1995.  He stated that he got sinus headaches about once or 
twice a week for which he took Tylenol and aspirin.  He 
stated that he had not been treated with antibiotics for his 
maxillary sinusitis in the recent past.  Physical examination 
showed that the nasal turbinates were slightly erythematous, 
but there was no exudate and no sinus tenderness to 
palpation.  The diagnosis was chronic sinusitis and recurrent 
rhinitis with a history of a sinus mass excision.  The 
examiner referred the veteran for a CT scan.  The examiner 
noted that the sinuses were clear with only a suggestion of a 
small amount of mucosal thickening within the most superior 
aspect of the maxillary sinus on the left.  The examiner also 
noted a comparison study performed in May 1995, which 
revealed a soft tissue density throughout the left maxillary.  
The impression was mild mucosal thickening involving the 
superior aspect of the left maxillary sinus, but with 
significant interval improvement since 1995.  

At his personal hearing the veteran testified that he has 
experienced chronic nasal drainage and pain since active 
service.  Transcript, pp. 1-2 (Sept. 1999).  He also 
testified that he had been treated with antibiotics off and 
on for years and that this helped with the infection.  Tr., 
p. 5.  He reported that he has problems breathing when his 
sinuses are clogged and he has bloody discharge from his 
nose.  Tr., p. 8.  The veteran testified that he has had 
left-sided facial numbness since the prior surgery.  Tr., pp. 
3-5.  He testified that when he has a flare-up of his sinus 
symptoms, he is provided antibiotics.  Tr., p. 11.  

The evidence includes the report of a VA examination that was 
begun in October 1999 and completed in January 2000.  The 
examiner noted that the claims folder was not initially 
present for review at the time of the examination in October 
1999.  The veteran complained of left-sided facial numbness 
that began following his sinus surgery several years earlier.  
He described the surgery as cutting the inside upper lip and 
lifting his face over his head in order to remove an enlarged 
object in the top of the head.  He related that the physician 
who performed that surgery told him that he could incur 
facial numbness as a result of the surgery.  On physical 
examination, the cranial nerves were intact.  Sensory 
examination was normal on the right and a little decreased on 
the left, which the veteran described as 80 percent of 
normal.  The assessment was decreased sensation of the face 
as described, but the examiner stated that he had to review 
the medical records prior to rendering an opinion.  In 
January 2000, the examiner revised this report after having 
reviewed the evidence in the claims folder.  The examiner 
stated that the operative and postoperative notes from the 
prior surgery had absolutely no mention of numbness, but only 
headache that quickly resolved.  The examiner stated that the 
surgical procedure was not as described by the veteran, and 
there was only a small incision under the left upper lip for 
exploration of the maxillary sinus.  The examiner noted that 
the decreased sensation of the face was not present after the 
surgical procedure and concluded that it was non-physiologic.   


Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).   

The Schedule provides a 10 percent rating for chronic 
maxillary sinusitis when it is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Schedule provides a 30 percent 
rating for chronic maxillary sinusitis, which is manifested 
by three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The Schedule provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513.


Analysis

There has been a significant change in the law during the  
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates redefines the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the history of this appeal shows that the 
evidence includes the VA and private medical records as 
identified by the veteran.  The veteran underwent VA 
examinations in December 1998 and October 1999.  The veteran 
and his daughter also testified at a personal hearing.  There 
is no reasonable possibility that further development would 
aid in substantiating the claim.  Thus, VA has complied with 
its duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 38 
U.S.C. §§ 5103, 5103A).  

The veteran seeks a rating in excess of 10 percent for 
chronic maxillary sinusitis.  He testified that he has 
experienced chronic nasal drainage and pain since active 
service.  Tr., pp. 1-2.  The veteran also testified that he 
has been treated with antibiotics off and on for years and 
that this helped with the infection.  Tr., p. 5.  One of the 
bases for a higher rating requires that the probative 
evidence show that sinusitis is manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  

Although the medical records show recurrent sinusitis 
requiring antibiotic therapy, they do not show three or more 
incapacitating episodes per year requiring antibiotic 
treatment lasting four to six weeks.  For example, the 
records show treatment with an antibiotic on only one 
occasion in 1993 and this was limited to a 10-day treatment 
therapy.  They show that the veteran was seen on three 
occasions in 1994 with an antibiotic provided on two 
occasions.  These records do not show incapacitating episodes 
requiring prolonged antibiotic treatment.  The records show 
that he was seen for his symptoms on multiple occasions in 
1995 both before and subsequent to the May 1995 surgery, but 
they do not show that the sinusitis symptoms required 
prolonged antibiotic treatment for incapacitating episodes.  
While the veteran stated in April 1995 that he had continued 
symptoms despite the use of antibiotics, he did not allege 
that his sinusitis episodes required bed rest as well as 
treatment by a physician.  Although in May 1995 the veteran 
underwent nasal endoscopic sinus surgery for excision of a 
polypoid lesion, the post-surgical records show that he 
reported improvement in his symptoms.  During follow-up 
examination in September 1995, the veteran was four months 
post-operative and there were no headaches or discharge.  
Endoscopy showed that the sinuses were open and clear.  
Moreover, the veteran reported improvement in his symptoms 
following the surgery.  The veteran received treatment on 
three occasions in 1996 and was prescribed antibiotic therapy 
for 10 days on two occasions.  The records dated in 1997 show 
examination and treatment for lung cancer, acute bronchitis 
and chronic obstructive pulmonary disease, but they do not 
show the veteran required prolonged antibiotic treatment for 
incapacitating sinusitis symptoms.  Finally, the records show 
treatment for chronic sinusitis on two occasions in 1998; 
antibiotic therapy was prescribed for 10 days on one occasion 
and for two weeks on the other occasion.  

The probative evidence does not show that the veteran's 
maxillary sinusitis is manifested by three or more 
incapacitating episodes per year requiring bed rest and 
prolonged antibiotic treatment lasting four to six weeks.  

Alternatively, the veteran could warrant a higher rating 
where the probative evidence shows more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

Initially, the Board notes that the RO denied service 
connection for a separate headache disorder as secondary to 
service-connected maxillary sinusitis.  The RO notified the 
veteran of these decisions by letter dated January 15, 1997; 
the veteran did not appeal.  38 C.F.R. § 20.302(a) (2000).  
This decision is final.  Consequently, a rating for a 
separate headache disorder is not warranted because this 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  However, to the extent that the medical evidence 
relates headache symptoms to the maxillary sinusitis, such 
evidence will be considered in evaluating the sinus disorder.  

The Board also notes that the RO denied service connection 
for left facial numbness as secondary to service-connected 
maxillary sinusitis in a January 2000 rating decision.  The 
veteran testified that he has had left-sided facial numbness 
since the prior surgery in 1995.  Tr., pp. 3-5.  Although he 
attributes the claimed facial numbness to the 1995 nasal 
surgery, he is not qualified to render an opinion as to the 
etiology of the facial numbness.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  In that regard, the evidence includes a 
competent medical opinion that rules out the facial numbness 
as secondary to the 1995 nasal surgery or as secondary to the 
maxillary sinusitis.  The examiner, who performed the October 
1999 VA examination, noted the veteran's complaints of left-
sided facial numbness.  Based on the physical examination and 
subsequent review of claims folder, the examiner noted that 
the operative and postoperative notes from the prior surgery 
had absolutely no mention of numbness, but only headache that 
quickly resolved.  The examiner stated that the surgical 
procedure was not as described by the veteran, and there was 
only a small incision under the left upper lip for 
exploration of the maxillary sinus.  The examiner determined 
that the decreased sensation of the face was not present 
after the surgical procedure and was non-physiologic.  Since 
the left-sided facial numbness symptoms have not been 
attributed to the surgery or the service-connected 
disability, any impairment resulting from such numbness will 
not be included in evaluating the maxillary sinusitis or 
otherwise provided a separate rating.  38 C.F.R. § 4.14.  

The probative evidence in this case shows that the veteran 
has received treatment for chronic left maxillary sinusitis 
prior and subsequent to the May 1995 sinus surgery.  A 30 
percent rating may be granted when the probative evidence 
shows more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  This is established in the outpatient 
treatment records and in statements from the veteran.  As 
early as March 1993, the veteran complained of recurrent 
sinusitis, which included daily left nasal drainage during 
the prior 7-to-8 years when bending over.  During the 1995 
surgery, the examiner noted removal of purulent discharge, 
showing that the veteran had ongoing episodes.  Although he 
did well for a period of time following the surgery, by May 
1996 the veteran was experiencing recurrent symptoms.  The 
veteran testified that he had ongoing problems breathing when 
his sinuses are clogged and that he had bloody nasal 
discharge.  Tr., p. 8.  During the December 1998 VA general 
medical examination, the veteran stated that his chronic 
symptoms were treated with Tylenol and aspirin.  The 
remaining outpatient records show follow-up evaluations on 
multiple occasions for nasal pain, tenderness, headache 
and/or drainage.  During those evaluations the veteran 
related recurrent non-incapacitating episodes of sinusitis of 
more than six times per year.  For these reasons, the Board 
finds that the preponderance of the evidence shows that the 
criteria for a 30 percent rating have been met or more nearly 
approximated.  The veteran has had more than 6 non-
incapacitating episodes per year of sinusitis and, although 
the evidence may not document headaches, pain and purulent 
discharge or crusting on each occasion, we have also 
considered that he has had two sinus surgical procedures.  
Thus, overall, the evidence warrants a 30 percent rating for 
maxillary sinusitis.  38 U.S.C.A.§1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513.  

The probative evidence does not show that the criteria for a 
rating higher than 30 percent is warranted.  The evidence 
shows that the veteran underwent nasal surgery coincident 
with his active service.  This is noted in the May 1995 
surgical treatment records which showed a large septal 
perforation.  The examiner noted that the veteran had 
previously undergone a major surgical cleanout of the nose.  
During the May 1995 surgery the examiner noted removal of 
purulent discharge, which revealed that most of the medial 
wall of the left maxillary sinus had previously been removed.  
The May 1995 surgical procedure was for excision of a 
polypoid lesion. However, the evidence does not show that the 
veteran has had radical surgery with chronic osteomyelitis or 
that he has near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting following repeated surgeries.  
Accordingly, no more than a 30 percent rating is warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6513.  


ORDER

A 30 percent for maxillary sinusitis is granted subject to 
the regulations governing the payment of monetary benefits. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

